   2:17-cv-02190-CSB-EIL # 89-1      Page 1 of 2                                     E-FILED
                                                            Friday, 24 April, 2020 03:08:25 PM
                                                                 Clerk, U.S. District Court, ILCD
Yitzchak Zelman, Admitted Pro Hac Vice
Yzelman@marcuszelman.com
MARCUS & ZELMAN, LLC
701 Cookman Avenue, Suite 300
Asbury Park, New Jersey 07712
Tel: (732) 695-3282
Fax: (732) 298-6256
Attorney for Plaintiff
Nicole Peppers

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

  NICOLE PEPPERS,                              C.A. No. 2:17-cv-02190-CSB-EIL
               Plaintiff,

        v.

  CREDIT ONE BANK, N.A., GC
  SERVICES LIMITED PARTNERSHIP.
  and FIRST CONTACT, LLC a/k/a IQOR
  HOLDINGS, INC.,

               Defendants.




                            STIPULATION OF DISMISSAL

             Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

the parties hereby stipulate to the Plaintiff’s voluntary dismissal of his claims against

Defendants CREDIT ONE BANK, N.A., GC SERVICES LIMITED PARTNERSHIP.

and FIRST CONTACT, LLC a/k/a IQOR HOLDINGS, INC. in the above-captioned

matter, with prejudice. A proposed Order of Dismissal is annexed hereto as Exhibit A.
 2:17-cv-02190-CSB-EIL # 89-1   Page 2 of 2



Dated: April 24, 2020                 /s/ Yitzchak Zelman____________
                                      MARCUS & ZELMAN, LLC
                                      701 Cookman Avenue, Suite 300
                                      Asbury Park, New Jersey 07712
                                      Tel: (732) 695-3282
                                      Fax: (732) 298-6256
                                      Email: Yzelman@marcuszelman.com
                                      Attorney for Plaintiff

                                      /s/ Morgan I. Marcus____________
                                      Morgan I. Marcus
                                      Sessions, Fishman, Nathan & Israel
                                      141 W. Jackson Blvd., Ste. 3550
                                      Chicago, Illinois 60604
                                      Tel: (312) 578-0985
                                      Fax: (877) 334-0661
                                      Email: mmarcus@sessions.legal
                                      Attorney for Defendant
                                      Credit One Bank, N.A.
                                      /s/ Charles A. DeVore____________
                                      Charles A. DeVore
                                      Katten Muchin Rosenman LLP
                                      525 W. Monroe St.
                                      Chicago, Illinois 60661
                                      Tel: (312) 902-5478
                                      Fax: (312) 902-1061
                                      Email: charles.devore@kattenlaw.com
                                      Attorney for Defendant
                                      First Contact, LLC

                                      /s/ Jill M. Felkins____________
                                      Jill M. Felkins
                                      Segal McCambridge Singer & Mahoney
                                      233 South Wacker Drive – Suite 5500
                                      Chicago, Illinois 60606
                                      Tel: (312) 645-7800
                                      Fax: (312) 645-7711
                                      Email: jfelkins@smsm.com
                                      Attorney for Defendant
                                      GC Services Limited Partnership
                                                       STIPULATION OF DISMISSAL
